Citation Nr: 0205283	
Decision Date: 05/28/02    Archive Date: 06/03/02	

DOCKET NO.  96-43 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had periods of active service from May 1944 to 
February 1946 and from August 1950 to September 1954.  He 
also had periods of active duty for training with the Navy 
Reserves in 1956 and 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
VARO in Muskogee, Oklahoma, which denied service connection 
for the disabilities at issue.  

A review of the evidence of record discloses that, in a 
September 2001 decision review officer determination, the 
disability rating for the veteran's low back disability was 
increased to 40 percent disabling, September 18, 2000.  
Additionally, a separate evaluation of 20 percent was 
established for a thoracic spine disability, effective that 
same date.  The 20 percent disability rating in effect for 
the veteran's cervical spine disability was confirmed and 
continued.  It was also determined that the veteran was 
entitled to a total disability rating based on individual 
unemployability for reason of his service-connected 
disabilities from April 23, 2001.  Further, basic eligibility 
to dependents' educational assistance was established from 
April 23, 2001.  

In an August 21, 2001, communication, the decision review 
officer reported that he had had an informal hearing with the 
veteran's representative regarding notices of disagreement.  
Reference was made to the veteran's notice of disagreement in 
April 1996 regarding his claims for service connection for 
right shoulder and bilateral knee disabilities secondary to 
his service-connected thoracic and lumbar spine disorders.  
Additionally, reference was made to the recent increase in 
the disability rating for the veteran's low back disability 
and the grant of a total disability rating based on 
individual unemployability.  The officer wondered whether the 
grant of the above benefits would be sufficient for the 
veteran to withdraw his notice of disagreement which was 
received on March 20, 2001.  That communication contained a 
statement from the veteran to the effect that his "back 
disability is much greater than the 40 percent disabling as a 
scan or MRI would support my claim."  In an August 22, 2001, 
statement to his accredited representative, the veteran 
reported that he was confirming "our telephone conversation 
that [the] 60 percent rating on my back is satisfactory."  In 
view of the foregoing, the Board finds that the only issues 
currently in appellate status are those listed on the title 
page.  


FINDINGS OF FACT

1.  Information necessary for an equitable disposition of the 
claims of entitlement to service connection for a right 
shoulder and a bilateral knee disability secondary to the 
service-connected low back disability has been developed.  

2.  The competent evidence is in equipoise as to whether the 
veteran's current right shoulder disability is related to his 
service-connected low back disability.  

3.  The competent evidence is in equipoise as to whether the 
veteran's current bilateral knee disability is related to his 
service-connected low back disability.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, his 
right shoulder disability is proximately due to or the result 
of his service-connected low back disability.  38 U.S.C.A. 
§§ 101(24), 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.310 (2001).  

2.  Resolving reasonable doubt in the veteran's favor, his 
bilateral knee disability is proximately due to or the result 
of his service-connected low back disability.  38 U.S.C.A. 
§§ 101(24), 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001) and 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U. S. Vet. App. November 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and final as of that date.  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In Karnas, the Court held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran should 
and will apply unless Congress provides otherwise or permits 
the Secretary to do otherwise.  In Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993), the Court held that, when the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  

The Board finds that the veteran in this case is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation and implementing regulation insofar as 
VA has met all notice and duty to assist obligations to the 
veteran under the new law.  In essence, the veteran in this 
case has been notified as to the laws and regulations that 
contain the criteria for service connection, and has, by 
information contained in letters, rating actions, the 
statement of the case and supplemental statement of the case, 
been advised of the evidence considered in connection with 
his appeal, and the evidence potentially probative of the 
claims throughout the procedural course of the claims 
process.  More significantly, the veteran is not prejudiced, 
because this decision grants the benefits sought on appeal.  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims, 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (West Supp. 2001).  

Factual Background

A review of the evidence of record discloses that, during the 
veteran's first period of active service during World War II, 
there were no complaints or abnormal findings pertaining to 
either the right shoulder or the knees and it is not 
contended otherwise.  Also, during his second period of 
active service during the Korean Conflict, he likewise had no 
complaints or abnormal findings regarding either the right 
shoulder or the knees and it is not contended otherwise.  

While on active duty for training in September 1956, however, 
he was in a plane crash and sustained a compression fracture 
of the 12th dorsal vertebra.  Later that year, he underwent 
spinal fusion of that area.  The treatment records do not 
reflect mention of right shoulder or knee problems at that 
time.  

Post service medical records reflect that, at the time of 
examination for rating purposes by VA in June 1988, there 
were no complaints expressed with regard to either the right 
shoulder or the knees.  The examination was focused on 
evaluation of the thoracic and lumbar spines.  

The initial reference to right shoulder and bilateral knee 
difficulties came in the claim for disability benefits 
received in February 1996.  The veteran indicated he had 
developed these disabilities secondary to his 
service-connected low back disorder.  

Later in February 1996, the veteran was accorded an 
examination of the joints and spine by VA.  He reported that, 
when he was involved in the plane crash in September 1956, he 
sustained injuries to both knees and the right shoulder.  No 
fractures of the knees or shoulder were demonstrated.  It was 
indicated that both knees were surgically replaced in 1991.  
He stated the knees were symptomatic at the present and he 
added the right shoulder was causing him problems.  

The diagnoses were:  Postoperative status, bilateral knee 
prosthesis with residual impaired function; and chronic 
painful shoulder syndrome on the right, rule out 
osteoarthritis and calcific deposition.  

X-ray studies of the right shoulder were compared to those 
done in September 1995 and the impression was degenerative 
changes of the right acromioclavicular joint and elevation of 
the right humeral head, unchanged from prior examination.  
Studies of the knees showed a right total knee prosthesis in 
place and a left total knee prosthesis in place.  

The examiner opined that, based on his examination and the 
veteran's history, problems with the knees, cervical spine, 
and shoulder "could indeed be the result of his 
service-connected back injury."  

In March 1996, another VA physician reviewed the evidence of 
record and stated that it showed the veteran sustained a 
compression or impact injury involving the entire spine.  She 
indicated this would include the cervical spine with the 
resultant degenerative joint disease.  She indicated the 
service medical records and the report of the recent 
examination "do not support a relation between the shoulders 
and knees.  The medical evidence does not agree with the 
statement made by the...examiner."  

As a result, by rating decision dated in March 1996, service 
connection for a cervical spine disability was granted, while 
service connection for right shoulder and bilateral knee 
disorders was denied.  

Subsequent reports of record include VA outpatient treatment 
and evaluation visits on periodic occasions in March and 
April 1996.  Reference was made to complaints of right 
shoulder stiffness and pain.  There was no reference to the 
knees.  

Additional evidence of record includes a September 1996 
statement from Jaafer M. Bazih, M.D.  The physician indicated 
that he reviewed a copy of records given him by the veteran 
and "in it apparently [the veteran] injured his knees after 
the plane [he] was piloting crashed."  He noted the date of 
the copy of the records was September 6, 1956.  The physician 
also indicated the veteran underwent bilateral total knee 
arthroplasty.  The date of the procedure was not provided.  

Also of record is an affidavit dated in September 1996 from a 
retired district fire chief that, as a result of back 
injuries sustained during military service, the veteran was 
forced into retirement in 1978.  

No mention was made of the right shoulder or knees.  

The veteran was accorded another examination of the joints by 
VA in October 1997.  He reported that he had undergone 
surgery on the right knee in 1992.  Complaints included right 
shoulder pain and right knee pain.  Examination diagnoses 
were:  Osteoarthritis of the right shoulder with limitation 
by pain; and mild post-traumatic osteoarthritis of both knees 
with limitation by pain.  The examination was apparently 
conducted by two physicians, but was not signed by either 
one.  A notation was made that "I think the joint injuries 
and pains are related to his original accident but not to his 
back as such nor to his surgery.  The fracture was to the 
thoracic spine.  I think the right shoulder has intrinsic 
injury and intrinsic osteoarthritis separate from any problem 
with the back and the knees as well.  They were probably 
injured, however, at the same time."  It was stated the 
claims file was reviewed by the examiner(s).  

Additional medical evidence of record includes the report of 
a VA spine examination of the veteran in April 1999.  No 
reference was made in the examination report to either the 
right shoulder or the knees.  October 2000 and April 2001 
rating examinations were likewise without reference to the 
right shoulder or the knees and the etiology of any current 
right shoulder or knee problems.  

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 101, 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a 
nonservice-connected condition is also compensable under 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 448 (1995).  

Service connection generally requires:  (1)  Medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran essentially contends that he has right shoulder 
and knee problems caused by or aggravated by his 
service-connected low back disorder.  It has been argued by 
his representative that he incurred injury to the shoulder 
and knees in service at the same time he injured his low 
back.  

The record in this case is far from clear.  There are 
problems with the medical opinions.  Following examination in 
February 1996, a Veterans Administration physician opined 
that the veteran's problems with his knees and shoulder 
"could indeed" be the result of the service-connected back 
injury.  However, another VA physician reviewed the claims 
file the following month and disagreed with that opinion, 
indicating that in her opinion a review of the service 
medical records and review of the examination conducted by 
the physician did not support "a relation between the 
shoulder and knees."  She did not refer to the back although 
it is believed that was her intention.  Subsequently, the 
veteran was accorded other examinations, one of which was in 
October 1997.  Two physicians are listed as providing the 
examination, but neither one signed the report of 
examination.  Notation was made that the claims file was 
reviewed.  The opinion expressed in that examination report 
was that the joint injuries and pains of the right shoulder 
and knee were related to the "original accident," that being 
the accident in service, but not specifically to the back as 
such or to the surgery.  An opinion was expressed that the 
right shoulder and knees were "probably injured" at the same 
time the back was.  While this is not documented by the 
evidence of record, as noted above, the claims file was 
nevertheless reviewed by the examiner or examiners.  

In determining whether an individual is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports a claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107 (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, there are medical opinions both ways, but more 
than one medical opinion seems to support the veteran's claim 
and the opinions raise a reasonable doubt that the veteran 
has right shoulder and knee problems caused by or aggravated 
by his service-connected low back disability.  Resolving 
reasonable doubt in his favor, the Board concludes that 
service connection is warranted for right shoulder and 
bilateral knee disabilities secondary to the 
service-connected low back disability.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a right shoulder disability is 
granted.  

Service connection for a bilateral knee disability is 
granted.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

